Citation Nr: 0506422	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as boils, abrasions, and a tumor, due to herbicide 
exposure.  

2.  Entitlement to service connection for a joint pain 
disability, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for disability causing 
night sweats, fever, and chills, claimed as due to herbicide 
exposure.  

4.  Entitlement to service connection for a respiratory 
disability, claimed as lung congestion and ear and nose 
problems, due to herbicide exposure.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty September 1965 to January 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision.  

The veteran, in his October 2000 substantive appeal, 
requested a personal hearing at the RO before a Veterans Law 
Judge.  He did not appear for such a hearing scheduled in 
October 2002.  

In October 2003, the case was remanded to the RO for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2003, the Board remanded the case to the RO for 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Consequently, the RO (via the AMC) sent the veteran a 
VCAA notice letter in January 2004, which among other things 
requested that the veteran furnish additional evidence 
required to substantiate his claims for service connection.  
In May 2004, the AMC issued the veteran a supplemental 
statement of the case, noting that no new evidence had been 
received in response to its January 2004 letter.  The case 
was then transferred to the Board for further appellate 
consideration.  

A review of the file indicates that the veteran had, in fact, 
responded to the VCAA letter of January 2004, by submitting 
additional medical records and statements that are relevant 
to the issues on appeal.  These records were received at the 
AMC in April 2004 but were not considered by the AMC, nor 
were they mentioned in the supplemental statement of the case 
in May 2004.  Further, as an appropriate waiver of RO initial 
consideration did not accompany these additional records, 
they must be returned to the AMC for review.  38 C.F.R. 
§ 19.37.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO (AMC) should readjudicate the 
veteran's claims of entitlement to 
service connection, based on a review of 
the entire evidentiary record to include 
those additional medical records and 
statements received in April 2004.  If 
the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



